TDCJ Offender Details
                                                                             WW®!                   Paselof2
                                                                          TDCJ Home          New Offender Search
wl f B^si'BEPAFiTiWEMiii m cmmmM Jii&MGJs,


 Offender Information Details
      Return to Search list   .. ,




 SID Number:                                      06441561

 TDCJ Number:                                     01073478

 Name:                                            DAVIS,SAMUEL

 Race:                                            B

 Gender:                                          M

 DOB:                                             1979-01-22

 Maximum Sentence Date:                           2050-11-07

 Current Facility:                                CONNALLY

 Projected Release Date:                          2050-11-07

 Parole Eligibility Date:                         2025-11-07

 Offender Visitation Eligible:                    YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                      Offender is not scheduled for release at this time.

 Scheduled Release Type:                      Will be determined when release date is scheduled.

 Scheduled Release Location:                  Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense          ~xx             Sentence         ~    .       Case     Sentence (YY-MM-
      r> *           Offense           _ .            County       ..                 __\
      Date                             Date                '       No.                DD)
    2000-10-26   AGG KIDNAPPING      2001-08-17       HARRIS I 866459             50-00-00

    2000-10-26    AGG ROBBERY        2001-08-17       HARRIS I 866458             50-00-00
                                                               I




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=06441561                    4/24/2015